UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January 19, RUBICON FINANCIAL INCORPORATED (Exact name of registrant as specified in its charter) Delaware 000-29315 13-3349556 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 4100 Newport Place, Suite 600 Newport Beach, California 92660 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (949) 798-7220 19200 Von Karman Avenue, Suite 350 Irvine, California 92612 (Former name or former address, if changed since last report) Copies of Communications to: Stoecklein
